Citation Nr: 0034085	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for Barrett's 
esophagus, including secondary to service-connected irritable 
bowel syndrome with psychophysiologic intestinal reaction, 
for the purpose of accrued benefits.

2.  Entitlement to service connection for esophageal cancer, 
including secondary to service-connected irritable bowel 
syndrome with psychophysiologic intestinal reaction, for the 
purpose of accrued benefits.

3.  Entitlement to service connection for major depressive 
disorder, secondary to service-connected irritable bowel 
syndrome with psychophysiologic intestinal reaction, for the 
purpose of accrued benefits.  

4.  Entitlement to an increased rating for irritable bowel 
syndrome with psychophysiologic intestinal reaction, rated as 
10 percent disabling, for the purpose of accrued benefits.  
5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1964 to April 1965, and had active military service from 
August 1965 to August 1967.  He died on June [redacted], 1996.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellant's claims for accrued benefits.

In August 1998 and March 2000, the Board remanded the matter 
to RO for additional development.  The Board is satisfied 
that the requested development has been accomplished and will 
address the merits of the claims in this decision.  

By Board of Veterans' Appeal decision of March 2000, service 
connection for the cause of the veteran's death was denied as 
not well grounded.  The appellant and the RO are advised that 
on November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 
2096, (the Act) on November 9, 2000 which included the 
elimination from section 5107(a) of the necessity of 
submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  This Act applies to 
claims denied as not well grounded between July 14, 1999 and 
November 9, 2000.  The appellant is advised to contact the RO 
for further information on this matter.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  Effective from August 1967, the veteran established 
service connection for irritable bowel syndrome and 
psychophysiologic intestinal reaction; the disabilities were 
assigned noncompensable ratings.  

3.  The veteran died in June 1996; his appeals on the issues 
of entitlement to service connection for Barrett's esophagus, 
entitlement to service connection for esophageal cancer, 
entitlement to service connection for major depressive 
disorder secondary to service-connected irritable bowel 
syndrome with psychophysiologic intestinal reaction, 
entitlement to an increased rating for irritable bowel 
syndrome with psychophysiologic intestinal reaction, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, were 
pending at the time of his death.  

4.  The appellant filed a timely claim for accrued benefits 
in August 1996.  

5.  It is less likely than not that the veteran's Barrett's 
esophagus was incurred in or aggravated by military service, 
or that it was caused or aggravated by the service-connected 
irritable bowel syndrome with psychophysiologic intestinal 
reaction.  

6.  Esophageal cancer is not an Agent Orange presumptive 
disease.  

7.  It is less likely than not that the veteran's esophageal 
cancer was incurred in or aggravated by military service, was 
manifested within one year of his discharge from service, or 
that it was caused or aggravated by the service-connected 
irritable bowel syndrome with psychophysiologic intestinal 
reaction.  

8.  It is less likely than not that the veteran's major 
depressive disorder was proximately due to or aggravated by 
the service-connected irritable bowel syndrome with 
psychophysiologic intestinal reaction.  

9.  The veteran's service-connected irritable bowel syndrome 
with psychophysiologic intestinal reaction was manifested by 
frequent episodes of bowel disturbance with abdominal 
distress; constant abdominal distress was not indicated, and 
psychiatric symptoms were not present.  

10.  The veteran's service-connected irritable bowel syndrome 
with psychophysiologic intestinal reaction did not preclude 
him from performing all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  Service connection for Barrett's esophagus, including 
secondary to service-connected irritable bowel syndrome with 
psychophysiologic intestinal reaction, for the purpose of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 
1137, 5107, 5121 (West 1991 & Supp. 2000, Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096); 
38 C.F.R. §§ 3.303, 3.310(a), 3.1000 (2000).  

2.  Service connection for esophageal cancer, including 
secondary to service-connected irritable bowel syndrome with 
psychophysiologic intestinal reaction, for the purpose of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 
1137, 5107, 5121 (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e), 3.310(a), 3.1000 
(2000).  

3.  Service connection for major depressive disorder, 
secondary to service-connected irritable bowel syndrome with 
psychophysiologic intestinal reaction, for the purpose of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 
1137, 5107, 5121 (West 1991 & Supp. 2000),Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 
38 C.F.R. §§ 3.310(a), 3.1000 (2000).  

4.  An increased rating for irritable bowel syndrome with 
psychophysiologic intestinal reaction, for the purpose of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);Veterans Claims Assistance Act of 2000 (Nov. 
9, 2000); 114 Stat. 2096; 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 
4.114, 4.130, 4.132, Diagnostic Codes 7319 (2000), 9502 
(1996), 9421 (2000).  

5.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service-
connected disabilities, for the purpose of accrued benefits, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000); 114 
Stat. 2096; 38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.15, 4.16, 
4.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's DD Form 214 indicates that he served during the 
Vietnam Era.  He was awarded the National Defense Service 
Medal.  He did not receive any awards or decorations 
connoting Vietnam service, and there is no evidence that he 
served in the Republic of Vietnam.  There is evidence that he 
served in a clerical position in the Navy and that he had 
overseas service in the Mediterranean, including in Naples.

Service medical records indicate that the veteran was treated 
on several occasions for gastrointestinal complaints which 
were manifested by constipation, rectal bleeding and itching, 
diarrhea and nausea.  The diagnoses included gastroenteritis, 
possible ulcerative colitis, chronic diarrhea and proctitis.  
A March 1967 medical evaluation shows a diagnosis of 
psychophysiologic gastrointestinal reaction with diarrhea and 
proctitis.  

In August 1967, the veteran was honorably discharged from 
military service.  Immediately afterwards, he filed a claim 
with VA for service connection for proctitis and a nervous 
condition.  At a VA examination in November 1967, he was 
diagnosed with irritable bowel syndrome, chronic, with milk 
sensitivity and a psychophysiologic intestinal reaction in an 
inadequate individual with what was characterized as "very 
slight impairment ... in the neurotic sphere."

In a December 1967 rating decision, the RO granted service 
connection for irritable bowel syndrome and psychophysiologic 
intestinal reaction.  Noncompensable ratings were assigned 
pursuant to Diagnostic Codes (DC) 7319 and 9502, 
respectively.  

In August 1993, the veteran reopened his claim and applied 
for an increased rating for his service-connected irritable 
bowel syndrome with psychophysiologic intestinal reaction.  

Private medical records from the University of Massachusetts 
Medical Center indicate that the veteran was treated in 
February 1981, for esophageal pain and dysphagia, heartburn, 
and reflux of one month's duration.  He also reported at the 
time that he had a history of lower gastrointestinal bleeding 
in 1967, which had reportedly cleared up on its own and was 
of unknown etiology.  

Private medical records from Salem Hospital indicate that in 
August 1991, the veteran was treated for severe symptoms 
associated with a recurrent hiatal hernia and a history of 
severe esophagitis and reflux which did not respond to 
medical treatment.

Private medical records from the Londonderry Family Practice 
Center, dated from 1991 to 1993, indicate that the veteran 
received treatment for addiction to Percocet and Percodan, 
and that he participated in a Methadone program.  He also 
received treatment for depression and anxiety which, 
according to these reports, was due to work-related stress 
and family problems.  A September 1992 treatment report noted 
that the veteran complained of right upper quadrant 
discomfort and excessive production of gas.  

VA medical records, dated in 1993, indicate that the veteran 
experienced problems with prescriptive opiate addiction 
(Percocet).  An August 1993 psychiatric hospitalization 
report revealed that he admitted to using 12 to 20 Percocet 
tablets per day to control addictive symptoms and depression.  
He related that he had experienced some depression in the 
past year, particularly around the holidays.  Physical 
examination revealed benign findings on evaluation of the 
abdomen; rectal examination was normal.  It was noted that he 
had gastrointestinal complaints which involved constipation 
more so than diarrhea.  The diagnoses included:  opiate 
dependence; a history of cardiovascular problems; alcohol 
withdrawal seizures in 1971; and a history of hiatal hernia 
surgery with secondary chest discomfort.  

Private medical records, dated in December 1993, from Exeter 
Hospital, indicate that the veteran was seen for a second 
opinion on his Barrett's esophagitis, and the question of a 
total esophagectomy.  He reported an extensive history of 
severe gurg-like symptoms and Barrett's esophagitis.  
Previous biopsies revealed squamous epithelium and 
ulcerations in the esophagus.  An esophagogastroduodenoscopy 
with biopsy revealed Barrett's epithelium with ulceration, 
and moderate gastritis.  

Private medical records from the Lahey Clinic, dated in 1994, 
indicate that the veteran experienced frequent diarrhea in 
January 1994.  In February 1994, he was treated with surgery 
for recurrent gastroesophageal reflux disease (GERD) and 
Barrett's esophagitis.  He was noted to be status post failed 
Nissen fundoplication in 1982, and status post failed Belsey 
Mark IV repair in 1990, both associated with surgical 
treatment for hiatal hernia.  A re-operative Nissen 
fundoplication was performed.  In March 1994, he was 
readmitted for complaints of left costal pain.  An 
intercostal nerve block was administered.  A Barium swallow 
revealed GERD and post-surgical anatomic changes.  The main 
issue was methadone management and pain control.  The 
discharge diagnoses included:  opiate abuse; situational 
effective disorder with anxiety; and GERD.  

VA medical records dated in 1994, show that the veteran's 
GERD and Barrett's esophagitis caused him to experience 
recurrent discomfort and nausea.  The reports revealed a 
diagnosis of dysplasia of the esophageal ulcers associated 
with Barrett's esophagitis.  A June 1994 hospitalization 
report indicated that the veteran underwent an 
esophagogastroduodenoscopy which showed erosive esophagitis 
with distal nodularity and relative narrowing possibly 
secondary to surgery, and dilatation of the esophagus.  A 
biopsy was consistent with Barrett's esophagus.  A July 1994 
abdominal X-ray revealed considerable stool present in the 
colon, which was consistent with constipation.  In September 
1994, he complained of upper gastric symptoms associated with 
his GERD and Barrett's esophagitis, and loose stools.  
Abdominal X-rays in October 1994 revealed a normal bowel gas 
pattern and no obstructive pattern present.  A November 1994 
biopsy of an esophageal ulcer showed that it was regarded to 
be a highly suspicious for adenocarcinoma arising in 
Barrett's esophagus.  

At a VA examination in November 1994, the veteran complained 
of problems with swallowing and stomach pain associated with 
GERD and Barrett's esophagitis, and of having lost 
approximately 60 pounds.  He reported having irritable bowel 
syndrome and stomach problems since his period of active 
duty.  At present, he had daily episodes of diarrhea, nausea 
and vomiting; and he stated that he had been diagnosed with 
esophageal cancer the previous day.  Objective examination 
revealed him to be emaciated and malnourished and in apparent 
abdominal distress.  He did not appear to be anemic.  
Increased bowel sounds were noted.  The relevant diagnoses 
were irritable bowel syndrome by history, and "stomach 
disorder, service-connected, by history."

In a November 1994 letter, a private psychiatrist related 
that he examined the veteran in relation to his illness.  The 
veteran reported that he had Barrett's esophagus and had had 
three surgeries on his stomach.  He had dysplasia and had 
lost about 70 pounds.  He was unable to eat, and often became 
nauseated and had dry heaves.  He had pain in his upper 
abdomen constantly.  He admitted to narcotic medication 
addiction after his operations.  He last worked in January 
1994 as a hospital administrator.  Clinical evaluation 
revealed that the veteran was not an anxious person.  He 
experienced a couple of periods of depression over extreme 
things, but had not felt particularly depressed over the 
years generally.  Mental status evaluation revealed that 
speech was of normal rate and volume.  There was no thought 
disorder, no psychosis, and no overt delusions.  His affect 
was full but somewhat mechanical.  At times, he seemed 
arrogant and grandiose but his judgment seemed adequate.  
Intelligence was above average; attention and concentration 
were maintained.  He seemed a bit defensive and evasive, as 
well as pensive and intense.  He appeared despondent with 
some tearfulness.  The examiner indicated that, prior to a 
review of the veteran's records, he diagnosed depression, 
reactive to serious physical illness and loss, and the 
possibility of somatoform disorder.  After reviewing the 
records, he diagnosed probable factitious disorder, including 
possible malingering; substance dependence, primarily on 
opiates; alcoholism in the past; personality disorder; and 
gastrointestinal disease.  

VA hospital reports dated in December 1994 and January 1995 
indicate that the veteran had a confirmed diagnosis of 
esophageal cancer.  The December 1994 hospital report also 
noted diagnoses of irritable bowel syndrome, anxiety 
disorder, post-traumatic stress disorder (PTSD), and a 
history of polysubstance abuse.  

In a February 1995 letter, a VA physician in the Surgical 
Service, informed the veteran that his Barrett's esophagitis 
was related to the service-connected disorder of his stomach.  
He stated that Barrett's esophagitis involved a high risk for 
the development of neoplasia.  Therefore, the esophageal 
cancer may be related to the service-connected disorder as 
well.  In general, he noted that esophageal problems related 
to an inadequate sphincter between the stomach and the 
esophagus which resulted in reflux.  

In a February 1995 letter, a VA physician in the Extended 
Care Service related that he had been the veteran's primary 
care physician for the past two years.  The veteran had been 
diagnosed with Barrett's esophagus which led to a cancerous 
tumor.  He underwent surgery and treatment; however, he had a 
difficult time recovering.  The physician noted that 
Barrett's esophagus was a hereditary illness and often led to 
cancer.  It was not related to drug or alcohol abuse.  

In an April 1995 letter, the VA physician with the Extended 
Care Service reported that the veteran was in his care for 
treatment of Barrett's esophagus.  The physician noted that 
the veteran was service-connected for irritable bowel 
syndrome with psychophysiologic intestinal reaction.  He was 
now underweight, and was sustained by a feeding tube for 
Barrett's esophagus.  Due to this stressful condition, he 
continued to have a spastic colon with frequent bouts of 
diarrhea and occasional passing of blood.  The physician 
concluded that the veteran, in his weakened state, was unable 
to obtain and maintain employment for an unlimited length of 
time.  

In an April 1995 letter, a VA gastroenterologist reported 
that the veteran was being treated for malnutrition, 
esophageal stricture and pain management.  He had a history 
of severe GERD and subsequent Barrett's esophagus with 
associated esophageal ulceration resulting in carcinoma in 
situ.  He had undergone multiple surgeries, most recently for 
an esophagectomy with an esophageal gastroanastomoses.  
Because of his condition, his nutritional status was poor, 
and he also required a large amount of pain medication to 
treat a significant pain component associated with this 
illness.  The physician concluded that because of these 
health problems, the veteran was in no position to obtain and 
maintain employment.  

In an April 1995 memorandum, a VA physician related that, the 
veteran suffered from depression which was directly related 
to his spastic colon and stomach disorder.  He required the 
use of antidepressant medication.  

At a personal hearing before a hearing officer at the RO in 
May 1995, the veteran testified that he had entered into 
active duty as a mentally and physically fit young man and 
that during service he developed a chronic gastrointestinal 
disorder which was manifest by nausea and recurrent diarrhea 
with bloody stools.  He reported that he continued to 
experience these problems.  He contended that his current 
problems with Barrett's esophagitis and hiatal hernia were 
either incurred in service or were secondary to his service-
connected irritable bowel syndrome with psychophysiologic 
intestinal reaction.  

In an August 1995 rating decision, the RO granted a 10 
percent rating for irritable bowel syndrome with 
psychophysiologic intestinal reaction, under DC 7319-9502, 
effective August 26, 1993.  

VA medical reports reflect that, in October 1995, the veteran 
was noted to have some diarrhea, but did not have 
constipation, melena or bright red blood per rectum.  

A VA discharge summary indicates that the veteran was 
hospitalized from October 25, 1995 to November 2, 1995, for 
bile gastritis and esophagitis.  During treatment, he was 
noted to have some diarrhea, but was not constipated.  He did 
not experience melena or passing of blood in his stool.  The 
principal diagnosis was bile gastritis and esophagitis.  The 
secondary diagnoses included:  history of adenocarcinoma of 
the esophagus, status post esophagogastrectomy; Barrett's 
esophagus; history of polysubstance abuse; and depression, 
PTSD, and anxiety.  He was discharged in improved condition, 
but his disability was considered permanent and total.  

A VA discharge summary indicates that the veteran was 
hospitalized from November 17, 1995 to November 21, 1995, for 
reflux esophagitis, Barrett's esophagus, intermittent atrial 
fibrillation, dehydration, PTSD, and nausea and vomiting.  

A VA discharge summary indicates that the veteran was 
hospitalized from December 4-6, 1995.  He was admitted as an 
inpatient for treatment of nausea, dehydration and a question 
of syncope.  He quickly improved on treatment and was 
discharged after two days.  A physical examination report 
shows that his abdomen was flat and displayed good bowel 
sounds.  It was noted that he had a history of GERD, 
esophageal stricture, and carcinoma in situ.  He also had a 
history of severe depression with suicidal ideation.  

A VA discharge summary indicates that the veteran was 
hospitalized, from January 5, 1996 to March 23, 1996, for 
complications relating to gastric and esophageal disease, 
including pain and anxiety.  The reports show that he had 
complaints of nausea, vomiting and an inability to hold down 
solid food.  His discharge diagnoses included:  bile reflux 
esophagitis; malnutrition; dehydration; esophageal cancer 
(status post esophagogastrectomy); history of polysubstance 
abuse; and depression.  

In April 1996, the veteran filed a substantive appeal on the 
issues of entitlement to service connection for Barrett's 
esophagus; entitlement to service connection for esophageal 
cancer; entitlement to service connection for major 
depressive disorder, secondary to service-connected irritable 
bowel syndrome with psychophysiologic intestinal reaction; 
entitlement to an increased rating for irritable bowel 
syndrome with psychophysiologic intestinal reaction; and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.

A death certificate from the State of New Hampshire indicates 
that the veteran died on June [redacted], 1996.  A concurrent 
autopsy report revealed that the cause of death was acute methadone 
and multiple drug intoxication as a result of ingestion of a 
lethal amount of prescribed medications.  The manner of death 
was undetermined.  

In August 1996, the appellant filed a claim for accrued 
benefits for the pending claims on appeal at the time of the 
veteran's death.  

At a personal hearing before a hearing officer at the RO in 
May 1997, the appellant testified that she was legally 
married to the veteran at the time of his death.  She stated 
that the veteran had been suicidal for many years prior to 
his death, and she contended that his death was, in fact, a 
suicide by drug overdose which was due to depression which, 
in turn was due to his service-connected irritable bowel 
syndrome.  She stated that the veteran held a doctoral degree 
and that he had once been gainfully employed as a hospital 
administrator, but that he was forced to go on disability 
because of his service-connected gastrointestinal problems.  
While on disability, his employer downsized its staff and 
laid him off.  She remarked that, as the veteran's life 
situation continued to decline, he eventually became so 
overwhelmed by events that he took his own life.  

At the May 1997 hearing, the appellant submitted private 
medical records from Catholic Medical Center, dated in 1990 
and 1994, which document that the veteran was hospitalized, 
from June 1990 to July 1990, for treatment of substance abuse 
and a drug overdose.  He was found to have become dependent 
on Percocet, which had been prescribed for pain related to 
his surgeries for GERD.  He was also noted to have depressive 
symptomatology as a result of this medical condition.  In 
April 1994, he was again admitted for treatment of drug 
overdose.  Blood tests revealed the presence of 
benzodiazepine, cocaine and opiates in his system.  The 
discharge diagnoses included:  intentional drug overdose, 
nonsuicidal in nature; chemical dependency on opioids, 
cocaine and benzodiazepine; chronic pain syndrome; and some 
form of GERD.  

A March 1999 medical statement indicated that a VA 
gastroenterologist reviewed the deceased veteran's claims 
file.  The physician noted that the death certificate showed 
that the veteran died of acute methadone and multiple drug 
intoxication.  The doctor also noted that the veteran's 
autopsy report showed that he was status post esophageal 
resection for carcinoma, gastrostomy tube in place, and 
peritoneal adhesions.  According to the reviewing physician, 
these gastrointestinal manifestations were the only ones 
mentioned in the autopsy report.  He concluded that the 
cancer of the esophagus and the gastrostomy tube less than 
likely had any connection with the veteran's service-
connected irritable bowel syndrome with psychophysiologic 
intestinal reaction.  He also concluded that it was less than 
likely that the Barrett's esophagitis was caused or 
aggravated by the service-connected irritable bowel syndrome.  

In VA psychiatric statements, dated in March 1999 and May 
1999, a VA psychiatrist who had reviewed the veteran's claims 
file, related that the veteran suffered from dysthymic 
disorder and longstanding polysubstance abuse at the time of 
his death.  He concluded that, at the time of the veteran's 
death, his service-connected irritable bowel syndrome was not 
shown to be symptomatic or causing any medically defined 
clinical problems.  He also concluded that, as the veteran's 
service-connected disability was not causing him problems and 
was otherwise asymptomatic for a significant period of time 
prior to his death, it could not be said that the irritable 
bowel syndrome had caused or contributed to any clinically 
defined psychiatric disorder that was present at the time of 
his death.  He noted that there were medical opinions that 
the veteran's irritable bowel syndrome caused or contributed 
to his dysthymia, however, the reasons for these opinions 
were not reported.  He opined that the veteran's multiple and 
severe non-service-connected disabilities, and ongoing 
social, marital, and financial problems more than likely 
caused or contributed to the dysthymic disorder.  

In May 1999, the RO received records, including medical 
reports, from the Social Security Administration.  The 
medical records included duplicates of evidence discussed 
above.  

In a May 1999 addendum to his March 1999 report, the VA 
gastroenterologist, related that he reviewed a medical text, 
Gastrointestinal Disease, Pathophysiology, Diagnosis, and 
Management, by Sleisenger and Fontran, Volume II, page 1406, 
and obtained additional information.  This page indicated 
that symptoms associated with irritable bowel syndrome 
included dyspepsia, heartburn, pyrosis, nausea, and vomiting.  
Excessive reflux into the stomach was also mentioned.  
Therefore, the physician concluded that it was as likely as 
not that the veteran had esophageal reflux due to his 
irritable bowel syndrome.  The reflux eventually caused the 
change of the lining of the lower esophagus into a different 
type of a lining and then led to the development of 
esophageal carcinoma.  Hence, it was as likely as not that 
the service-connected irritable bowel syndrome caused the 
veteran's Barrett's esophagus.  He noted that there was no 
evidence in the veteran's file which indicated that the 
irritable bowel syndrome was present at the time of his 
death.  However, the irritable bowel syndrome had already 
caused the esophageal reflux which caused the carcinoma of 
the lower esophagus.  He was not able to find any evidence 
that irritable bowel syndrome was inherited.  

In a June 1999 correction, the VA gastroenterologist 
indicated that upon further review of the literature, it was 
his conclusion that it was less than likely that the 
veteran's irritable bowel syndrome caused his esophageal 
reflux and cancer.  

In a June 1999 opinion, a VA physician related that the 
veteran was under his care for two years when he had 
Barrett's esophagus and esophageal cancer.  He had had severe 
reflux symptoms before and had Barrett's esophagus which 
developed into severe dysplasia and malignancy.  He underwent 
an esophagectomy and experienced significant morbidity.  He 
was in no capacity to work and was disabled based on the 
esophageal cancer and surgery.  The physician noted that at 
the time of his death, the veteran's gastrointestinal 
disorder was esophageal cancer, Barrett's esophagus, and 
malnutrition.  The esophageal cancer and Barrett's esophagus 
were not related to the irritable bowel syndrome.  It was 
hard to determine whether the reflux symptoms, increased acid 
production, and Barrett's esophagus were connected to 
service.  The Barrett's esophagus and esophageal cancer were 
least likely to be connected to the irritable bowel syndrome.  
However, it was very likely connected to service, stress, and 
increased acid production.  In his opinion, the veteran was 
100 percent disabled from Barrett's esophagus, reflux, and 
esophageal cancer, but there was no relation to the irritable 
bowel syndrome.  GERD and reflux were worse with stress and 
increased acid production; however, there was no support in 
the literature to substantiate the finding that irritable 
bowel syndrome patients had increased incidences of Barrett's 
esophagus.  

In a March 2000 follow-up report, the VA psychiatrist 
reiterated that, at the time of his death, the veteran 
suffered from dysthymic disorder and longstanding 
polysubstance abuse.  Again, after careful review of the 
veteran's file, the psychiatrist noted that there was no 
evidence that the veteran's service-connected irritable bowel 
syndrome with psychophysiologic intestinal reaction was 
symptomatic at the time of his death, or that it was causing 
any medically defined clinical problem.  The veteran had 
multiple and severe non-service-connected disabilities, as 
well as ongoing social, marital, and financial problems which 
more than likely were the causes/contributors to his 
dysthymic disorder.  Furthermore, the clinical evidence 
failed to show that the veteran exhibited any evidence of the 
psychophysiologic intestinal reaction from 1993 to the time 
of his death as opposed to manifestations from co-existing 
disabilities.  Finally, the psychiatrist concluded that the 
clinical evidence did not support a finding that the 
veteran's service-connected disability would have prevented 
him from pursuing substantially gainful employment.  His non-
service-connected disabilities, and his marital, financial 
and social problems were the principal factors in preventing 
him from being gainfully employed.  

In a March 2000 follow-up report, the VA gastroenterologist 
remarked that it was his opinion that the treating physician 
who commented on the veteran's "service, stress, and 
increased acid production" intended to say that the 
veteran's Barrett's esophagus and esophageal cancer were less 
than likely related to his period of military service.  In 
responding to questions posed in the Board's March 2000 
remand, he concluded that the veteran's Barrett's esophagus 
and esophageal cancer were less than likely related to his 
military service.  It was less than likely that the 
esophageal cancer had its onset in service or within one year 
of the veteran's discharge.  It was less than likely that the 
esophageal cancer was proximately due to, the result of, or 
aggravated by the veteran's service-connected irritable bowel 
syndrome with psychophysiologic intestinal reaction.  It was 
less than likely that a hiatal hernia, reflux, or esophagitis 
had its onset in service, or was proximately due to, the 
result of, or aggravated by the veteran's service-connected 
irritable bowel syndrome with psychophysiologic intestinal 
reaction.  There was no evidence that the veteran had any 
intestinal manifestations of his service-connected irritable 
bowel syndrome with psychophysiologic intestinal reaction 
from 1993 to the time of his death.  Finally, it was less 
than likely that the service-connected disability, standing 
alone, would have prevented the veteran from pursuing 
substantially gainful employment.  

In an April 2000 clarification report, the VA 
gastroenterologist again noted that he reviewed the veteran's 
claims file.  He remarked that he did not know what was meant 
by the statement made by another physician regarding the 
veteran's service, stress, and increased acid production; 
however, he theorized that it was possible the physician 
relied on history provided by the veteran.  Based on his 
review of the record, he could find no evidence to support 
this assertion.  There was no evidence of "increased acid 
production" in the veteran's service medical records, and 
aside from treatment for mild gastroenteritis in 1966, there 
was no other documentation indicating treatment for an upper 
gastrointestinal disorder until 1981.  The veteran's 
esophageal cancer was undoubtedly secondary to the Barrett's 
esophagus, but it was not manifested during service or one 
year after his discharge.  It was less than likely that the 
veteran's hiatal hernia, esophageal reflux, or esophagitis 
had their onset during service; or that the conditions were 
proximately due to or aggravated by the service-connected 
irritable bowel syndrome.  The abdominal distress shown by 
the records were all related to conditions other than the 
irritable bowel syndrome, and there was no evidence of any 
manifestations of the irritable bowel syndrome since 1993.  
Finally, it was less than likely that the irritable bowel 
syndrome, standing alone, would have prevent the veteran from 
being employed.  

II.  Analysis

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000 (2000).  See generally Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998).  

While 38 U.S.C.A. § 5121(a) permits only evidence in the file 
at date of death, 38 U.S.C.A. 5121(c) appears to contradict, 
or at least qualify, that provision by stating, "If a 
claimant's application is incomplete at the time it is 
originally submitted, the Secretary shall notify the claimant 
of the evidence necessary to complete the application" 
within one year from the date of such notification.  In this 
regard, the legislative history is silent regarding 
congressional intent.  See Veterans Benefits Act of September 
2, 1958, Pub. L. No. 85-857, section 3021, 72 Stat. 1228.  
Given this ambiguity, the Secretary has wide latitude in 
establishing departmental policy as to what post-date-of-
death evidence may be considered.  Hayes v. Brown, 4 Vet. 
App. 353, 360 (1993).  In this regard, VA Manual, M21-1, 
Para. 5.25(b) states, in relevant part, that "38 C.F.R. 
§ 3.1000(d)(4) provides for the acceptance of evidence after 
death for verifying or corroborating evidence 'in file' at 
death."  In light of this, the Board finds that since it 
requested the later medical opinions in an attempt to clarify 
evidence that was already of record which supported the 
appellant's claim, these opinions may be considered in 
conjunction with the claim.  

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a matter separate from the veteran's claims for 
service connection or increased ratings (since it is based 
upon a separate statutory entitlement of the survivor for 
which an application must be filed in order to receive 
benefits), it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997) (holding that "the 
substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been 'entitled' 
at his death [and gives the survivor] the right to stand in 
the shoes of the veteran and pursue his claim after his 
death."

Therefore, the Board's primary analysis must be one that 
considers the underlying claims, in this case, service 
connection for Barrett's esophagus and esophageal cancer, 
including secondary to service-connected irritable bowel 
syndrome with psychophysiologic intestinal reaction; service 
connection for major depressive disorder, secondary to 
service-connected irritable bowel syndrome with 
psychophysiologic intestinal reaction; an increased rating 
for irritable bowel syndrome with psychophysiologic 
intestinal reaction; and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  However, the evidence used to 
establish service connection, an increased rating, and/or a 
total disability rating for the purpose of the appellant's 
accrued benefits claim must have been constructively in the 
veteran's file at the time of his or her death; and the 
appellant must have filed a claim for such benefits within 
one year of his or her death.  38 C.F.R. § 3.1000(a), (c) 
(2000); Zevalkink, supra, at 493.  

Initially, it is noted that the appellant filed a timely 
claim for accrued benefits, i.e., she filed her claim within 
one year of the veteran's death.  See 38 C.F.R. § 3.1000(c).  
It has also been established that the veteran had an appeal 
pending at the time of his death.  Therefore, the Board may 
now address the issues of entitlement to service connection 
for Barrett's esophagus; entitlement to service connection 
for esophageal cancer; entitlement to service connection for 
major depressive disorder, secondary to service-connected 
irritable bowel syndrome with psychophysiologic intestinal 
reaction; entitlement to an increased rating for irritable 
bowel syndrome with psychophysiologic intestinal reaction; 
and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

Finally, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the Veterans 
Claims Assistance Act of 2000.  In this regard, all relevant 
records have been obtained, and reviews of medical evidence 
by physicians have been conducted.  

A.  Service Connection, for the Purpose of Accrued Benefits

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

The regulations also provide that service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2000).  
Secondary service connection may also be warranted for a non-
service-connected disability when that disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In determining the proper disposition of the issues before 
the Board, the Board must account for the evidence which it 
finds to be persuasive and unpersuasive, and provide reasoned 
analysis for accepting or rejecting evidence submitted by and 
on behalf of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
see also Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (it 
is the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion 
over another).  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

For the Board to deny a claim, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  


1.  Barrett's Esophagus and Esophageal Cancer, including
Secondary to Irritable Bowel Syndrome with
Psychophysiologic Intestinal Reaction

A veteran who has performed at least 90 days of active 
military service in time of war or after December 31, 1946, 
shall be granted service connection for esophageal cancer, 
although not otherwise established as incurred in service, if 
the disease is manifested to a 10 percent degree of 
disability within one year following the date of separation 
from such service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 
1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2000).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2000).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In 
McCartt v. West, 12 Vet. App. 164, 168 (1999), the Court held 
that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.  

Initially, the Board notes that, although the veteran served 
during the Vietnam Era, it does not appear that he served in 
the Republic of Vietnam.  Nevertheless, without addressing 
that question directly, the Board points out that esophageal 
cancer is not one of the presumptive conditions listed in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  
Furthermore, the veteran's esophageal cancer was first 
diagnosed in the early 1990's, more than 20 years after his 
discharge from active military service.  Therefore, service 
connection for esophageal cancer on a presumptive basis, for 
the purpose of accrued benefits, has not been established.  
See 38 C.F.R. §§ 3.307, 3.309(a), (e).  

Service medical records are negative for any complaints of, 
or treatment for, Barrett's esophagus and esophageal cancer.  
Private medical reports indicate that Barrett's esophagus was 
first manifested in approximately 1981, and the esophageal 
cancer was first diagnosed in the early 1990's.  There are 
several medical statements in the record which address the 
relationship between the Barrett's esophagus and esophageal 
cancer with the veteran's service, as well as his service-
connected irritable bowel syndrome with psychophysiologic 
intestinal reaction.  As discussed in more detail below, 
based upon its review of the evidence of record, the Board 
finds that service connection for Barrett's esophagus and 
esophageal cancer, for the purpose of accrued benefits, on 
either a direct or secondary basis may not be granted.  

In a June 1999 statement, a VA gastroenterologist who had 
treated the veteran remarked that the veteran's Barrett's 
esophagus and esophageal cancer were likely connected to his 
"service, stress, and increased acid production."  However, 
in a April 2000 report, a VA gastroenterologist, who had 
reviewed the veteran's claims file on several occasions, 
concluded that it was less than likely that the Barrett's 
esophagus and esophageal cancer were related to the veteran's 
military service.  He explained that the veteran's service 
medical records did not show any evidence of increased acid 
production.  Furthermore, aside from treatment for mild 
gastroenteritis in 1966, there was no other documentation 
indicating treatment for an upper gastrointestinal disorder 
until 1981.  The Board finds this opinion to be more 
probative on the matter because it was made based upon a 
review of the full record.  See Winsett, Bloom, supra.  
Therefore, the Board concludes that service connection for 
Barrett's esophagus and esophageal cancer, on a direct basis, 
for the purpose of accrued benefits, may not be granted.  See 
38 C.F.R. § 3.303.  

With regards to the claims for service connection on a 
secondary basis, the Board notes that, in a February 1995 
letter, a VA physician informed the veteran that his 
Barrett's esophagus was related to his service-connected 
disorder of the stomach.  However, in a March 1999 opinion, a 
VA gastroenterologist reviewed the veteran's files and 
concluded that it was less than likely that the Barrett's 
esophagus was related to the service-connected irritable 
bowel syndrome with psychophysiologic intestinal reaction.  
The gastroenterologist confirmed this opinion in statements 
provided in March and April 2000.  Again, the Board finds 
these opinions to be more probative on the matter because 
they were based on a complete review of the record.  See 
Winsett, Bloom, supra.  Furthermore, the February 1995 
physician referred to a "service-connected stomach 
disorder," without reference to the veteran's service-
connected irritable bowel syndrome, which was in fact his 
only service-connected disorder.  

The Board is aware that, in May 1999, the gastroenterologist 
initially retracted his March 1999 opinion upon reviewing 
additional literature.  At that time, he concluded that it 
was as likely as not that the veteran's service-connected 
irritable bowel syndrome caused the Barrett's esophagus which 
caused the esophageal cancer.  However, the Board points out 
that, in June 1999, he stated that upon further review of the 
literature, it was his conclusion that it was less than 
likely that the Barrett's esophagus and esophageal cancer 
were causally related to the service-connected irritable 
bowel syndrome.  Furthermore, he reiterated this opinion in 
March and April 2000.  Therefore, the Board finds these 
opinions to be more persuasive on the matter; and service 
connection for Barrett's esophagus and esophageal cancer, 
secondary to service-connected irritable bowel syndrome with 
psychophysiologic intestinal reaction, for the purpose of 
accrued benefits, may not be granted.  See 38 C.F.R. 
§ 3.310(a); Jones, supra.  

Accordingly, the Board concludes that the evidence of record 
preponderates against the claims, and service connection for 
Barrett's esophagus and esophageal cancer, including 
secondary to irritable bowel syndrome with psychophysiologic 
intestinal reaction, for the purpose of accrued benefits, 
must be denied.  See 38 U.S.C.A. §§ 3.303, 3.307, 3.309(a), 
(e), 3.310(a); Alemany, supra.  

3.  Major Depressive Disorder, Secondary to Irritable Bowel 
Syndrome
with Psychophysiologic Intestinal Reaction

Neither the veteran nor the appellant asserted that the 
veteran's major depressive disorder was manifested in 
service.  They have argued that the condition was causally 
related to his service-connected irritable bowel syndrome 
with psychophysiologic intestinal reaction.  There are 
several medical statements in the record which address the 
relationship between the veteran's psychiatric disorder and 
his service-connected irritable bowel syndrome with 
psychophysiologic intestinal reaction.  As discussed in more 
detail below, based upon its review of the evidence of 
record, the Board finds that secondary service connection for 
major depressive disorder, for the purpose of accrued 
benefits, may not be granted.  

In an April 1995 memorandum, a VA physician related that the 
veteran suffered from depression which was directly related 
to his spastic colon and stomach disorder.  In contrast, 
private medical records from the Londonderry Family Practice 
Center indicate that the veteran had received treatment for 
anxiety and depression that was due to work-related stress 
and family problems.  In an attempt to reconcile these 
opinions, the Board requested an opinion from a VA 
psychiatrist.  In March and May 1999, a VA psychiatrist 
reviewed the veteran's clinical records and concluded that 
the veteran's service-connected irritable bowel syndrome had 
not caused or contributed to any clinically defined 
psychiatric disorder at the time of his death.  He explained 
that the irritable bowel syndrome had not been symptomatic 
for a significant period of time prior to his death.  
Therefore, he opined that the veteran's severe non-service-
connected disabilities, as well as his ongoing social, 
marital, and financial problems, more than likely caused or 
contributed to the dysthymic disorder.  He reiterated these 
conclusions in a March 2000 follow-up report.  The Board 
finds these opinions to be more probative on the matter 
because they were based on a complete review of the record, 
and the psychiatrist explained his findings in relation to 
the evidence of record.  See Winsett, Bloom, supra.  
Accordingly, the Board concludes that the evidence of record 
preponderates against the claim, and secondary service 
connection for major depressive disorder, for the purpose of 
accrued benefits, must be denied.  See 38 U.S.C.A. 
§ 3.310(a); Alemany, supra.  

B.  Increased Rating, for the Purpose of Accrued Benefits

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Although the 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Cf. Powell v. West, 13 Vet. App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's irritable bowel syndrome with psychophysiologic 
intestinal reaction had been rated 10 percent disabling under 
DC 7319-9502.  Mild irritable colon syndrome characterized by 
disturbances of bowel function with occasional episodes of 
abdominal distress warrants a noncompensable rating.  
Moderate irritable colon syndrome characterized by frequent 
episodes of bowel disturbance with abdominal distress is 
assigned a 10 percent disability rating.  A 30 percent 
disability rating is assigned for severe irritable colon 
syndrome characterized by diarrhea or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, DC 7319 (2000).  

DC 9502 relates to psychological factors affecting a 
gastrointestinal condition, and are to be rated by the 
general rating formula for psychoneurotic disorders.  A 
psychoneurotic disorder with neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability is assigned a 
noncompensable rating.  A 10 percent disability rating is 
assigned where less than the criteria for a 30 percent rating 
are present, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent disability rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people as a result 
of psychoneurotic symptoms which result in reduction in 
initiative, flexibility, efficiency, and reliability.  When 
two diagnoses, one organic and the other psychological or 
psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  When the diagnosis of the 
same basic disability is changed from an organic one to one 
in the psychological or psychoneurotic categories, the 
condition will be rated under the new diagnosis.  38 C.F.R. 
§ 4.132, DC 9502, including Note 2 (1996).  

Since the veteran filed his original claim and subsequent 
appeal, the regulations pertaining to the psychiatric 
disorders were revised effective November 7, 1996.  61 Fed. 
Reg. 52,700 (1996).  The Court of Appeals for Veterans Claims 
has held that, where a pertinent law or regulation changes 
after a claim has been filed or reopened but before the 
administrative and/or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Fischer v. West, 11 Vet. App. 
121, 123 (1998), quoting Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  See also Baker v. West, 11 Vet. App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(per curiam order).  

Under the new rating criteria, a noncompensable rating is 
assigned when a mental condition has been diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
30 percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9421 
(2000).  

Based upon a review of the record, the Board finds that a 
rating in excess of 10 percent for the veteran's irritable 
bowel syndrome with psychophysiologic intestinal reaction was 
not warranted under any of the relevant rating criteria.  The 
evidence reflects that the veteran began to experience more 
frequent constipation and diarrhea beginning in 1993.  
Private medical reports from the Lahey Clinic show that the 
veteran had frequent diarrhea in January 1994.  These 
clinical findings support the 10 percent rating that had been 
assigned under DC 7319.  There is no indication in the record 
that the veteran experienced alternating diarrhea and 
constipation, with more or less constant abdominal stress to 
support a 30 percent rating.  In fact, in several VA opinions 
provided, it was concluded that the veteran's irritable bowel 
syndrome was not active from early 1994.  Furthermore, the 
Board finds that rating this disability based on the physical 
symptoms rather than the psychological symptoms was correct 
because the physical aspects predominated.  When considering 
both the old and new rating criteria for psychiatric 
disorders, it appears that the disability would have been 
found noncompensable.  

The Board notes that, the record clearly shows that the 
veteran began to experience more severe symptoms related to 
his Barrett's esophagus and esophageal cancer.  Furthermore, 
he developed severe anxiety and depression.  However, these 
symptoms should not be considered in rating his service-
connected irritable bowel syndrome with psychologic 
intestinal reaction because, as discussed above, service 
connection has not been established for any of these 
conditions.  Accordingly, the Board finds that a rating in 
excess of 10 percent for irritable bowel syndrome with 
psychologic intestinal reaction, for the purpose of accrued 
benefits, is not warranted.  

C.  Total Disability Rating, for the Purpose of Accrued 
Benefits

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2000).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2000).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2000).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2000).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2000).  

The veteran's service-connected irritable bowel syndrome with 
psychophysiologic intestinal reaction was rated 10 percent 
disabling at the time of his death, and as discussed above, 
an increased rating was not warranted for the purpose of 
accrued benefits.  Therefore, he did not satisfy the 
percentage rating standards for individual unemployability 
benefits set forth in 38 C.F.R. § 4.16(a), although 
consideration to such benefits on an extraschedular basis may 
be given.  The issue is whether his service-connected 
disability precluded him from engaging in substantially 
gainful employment (i.e., work which was more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, it is the Board's 
view that it may not be reasonably concluded that the 
veteran's service-connected irritable bowel syndrome with 
psychophysiologic intestinal reaction prevented him from 
working.  See Van Hoose, supra.  It is clear that the veteran 
was totally disabled as a result of his Barrett's esophagus 
and esophageal cancer, as noted in several of medical 
statements provided by VA physicians.  However, these 
disabilities were not service-connected.  Furthermore, VA 
opinions provided in March 1999, May 1999, and March 2000, 
from a gastroenterologist and a psychiatrist, indicate that 
the veteran's service-connected disability, standing alone, 
did not prevent him from being gainfully employed.  Rather it 
was his severe non-service-connected conditions that affected 
his ability to work.  Finally, the record does not indicate 
marked interference with employment or frequent 
hospitalizations due to the service-connected disability 
standing alone.  Accordingly, the Board finds that 
entitlement to a total compensation rating based on 
individual unemployability, for the purpose of accrued 
benefits, has not been established.  See 38 C.F.R. 
§§ 3.321(b), 4.16(b).  



ORDER

Entitlement to service connection for Barrett's esophagus, 
including secondary to service-connected irritable bowel 
syndrome with psychophysiologic reaction, for the purpose of 
accrued benefits, is denied.  

Entitlement to service connection for esophageal cancer, 
including secondary to service-connected irritable bowel 
syndrome with psychophysiologic reaction, for the purpose of 
accrued benefits, is denied.  

Entitlement to service connection for major depressive 
disorder secondary to service-connected irritable bowel 
syndrome with psychophysiologic reaction, for the purpose of 
accrued benefits, is denied.  

Entitlement to an increased rating for irritable bowel 
syndrome with psychophysiologic reaction, for the purpose of 
accrued benefits, is denied.


Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, for 
the purpose of accrued benefits, is denied.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 

